DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 05/28/2020 for application number 17/767,616. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/08/2020, 07/22/2021, 01/25/2022, 04/04/2022 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments
4.	The preliminary amendments filed 05/28/2020 has been entered and made of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1-6, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck [US Pub. No.: 2013/0050465 A1] in view Robitaille et al., [US Pub. No.: 2013/0273599 A1].
Re. Claim 1, Beck discloses:
A system for external fish parasites monitoring in aquaculture [Fig.1 Camera 4 for monitoring fish], the system comprising: a camera (52) suitable to be submerged in a sea pen (40) suitable for containing fish (72, 74), the camera being arranged for capturing images of the fish [Fig.1 Camera 4 is capable of being submerged in to water and arranged to capture external images of a fish]; 
and an electronic image processing system (86) configured for identifying external fish parasites on the fish by analyzing the captured images [camera is used to identify external parasites on fish using image recognition system |Fig. 1-2 el 4, 0019], 
Beck does not distinctly disclose:
characterized by a camera and lighting rig (10) having a vertical support member (14), an upper boom (16) articulated to a top end of the support member (14) and carrying an upper lighting array (22), a lower boom (18) articulated to a lower end of the support member (14) and carrying a lower lighting array (24), and a housing (20) attached to the support member and carrying the camera (52), wherein the upper and lower lighting arrays (22, 44) are configured to illuminate, from above and from below, a target region inside a field of view of the camera (52).
However in the same field of endeavor Robitaille discloses:
characterized by a camera and lighting rig (10) having a vertical support member (14), an upper boom (16) articulated to a top end of the support member (14) and carrying an upper lighting array (22), a lower boom (18) articulated to a lower end of the support member (14) and carrying a lower lighting array (24), and a housing (20) attached to the support member and carrying the camera (52), wherein the upper and lower lighting arrays (22, 44) are configured to illuminate, from above and from below, a target region inside a field of view of the camera (52) [box has a two light sources and two cameras mounted within for illuminating and capturing images of sea lice which is interpreted as a support member for camera and light source |0046, 0072].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Beck with Robitaille to have a photo coupled data acquisition system for capturing images fish parasites using different wavelengths.

Re. Claim 2, Beck does not distinctly disclose:
wherein the target region that is illuminated by both the upper and the lower lighting array is dimensioned so as to accommodate an entire silhouette of a fish.
However in the same field of endeavor Robitaille discloses:
wherein the target region that is illuminated by both the upper and the lower lighting array is dimensioned so as to accommodate an entire silhouette of a fish [entire fish is illuminated from above and below  |Fig.1 el 16,12 and 28, 0072].
[See motivation in claim1]

Re. Claim 3, Beck does not distinctly disclose:
wherein the upper lighting array (22) is configured to emit light with an intensity and/or spectral composition different from that of the light emitted by the lower lighting array (24)
However in the same field of endeavor Robitaille discloses:
wherein the upper lighting array (22) is configured to emit light with an intensity and/or spectral composition different from that of the light emitted by the lower lighting array (24) [different spectral combinations can be used from the two separate light sources |0046].
[See motivation in claim1]
Re. Claim 4, Beck discloses: 
wherein the upper lighting array (22) comprises a flash tube unit, and the lower lighting array (24) comprises an LED lighting unit [Flash tube unit| Fig. 4].

Re. Claim 5, Robitaille discloses:
comprising a posture sensing unit (56) adapted to detect a posture of the camera and lighting rig (10) relative to the sea pen (40) [Light and camera mounted can be adjust to a predetermined height for optimal light and image capturing |0040-0041, 0072].

Re. Claim 6, Beck discloses:
comprising: a ranging detector (54) mounted on the housing (20) and configured for detecting the presence of fish and measuring a distance from the detector to the [Claim 8]; 
and an electronic control system (12) arranged to control a focus of the camera (52) on the basis of the measured distance and to trigger the camera (52) when a fish has been detected within a predetermined distance range [controlling unit (51) is arranged to control servo controllers (52a, 53a) with corresponding motors (52b, 53b) to continuously minimize the distance between indication light and detected point on a fish, and to trigger a light pulse from the light source (5) when the distance becomes less than a certain threshold value |Claim 8].

Re. Claim 11, Beck discloses:
 wherein the electronic image processing system (78) comprises a fish detector (84) configured to recognize a silhouette of a fish in the captured image, and an external fish parasite detector (86) configured to detect external fish parasites in a specified region (90-100) within the silhouette of the fish (72) [Fig.1 comprising camera 4, laser 5, controlling unit (CPU) 51, as well as non-mandatory elements in the form of servo controller for x coordinate 52a and corresponding motor 52b, as well as servo controller for y coordinate 53a with corresponding motor 53b].

Re. Claim 13. This claim is interpreted and rejected for the same reason set forth in claim 1. 

Re. Claim 14, Beck discloses:
wherein the image processing system (78) is used for detecting fish (72, 74) in an image captured by the camera (52) and for detecting external fish parasites within a silhouette of the detected fish [Fig.2 a camera 4 connected to a image recognition system is arranged, the image recognition system having the form of a per se known computer software controlled by a logic controlling unit 51 (CPU)|0019].

Re. Claim 15, Beck does not distinctly disclose:
wherein the ranging detector (54) is used for measuring a bearing angle of a detected fish (72), and the measured bearing angle is used in the machine vision system (78) for searching for the silhouette of the fish in the captured image.
However in the same field of endeavor Robitaille discloses:
wherein the ranging detector (54) is used for measuring a bearing angle of a detected fish (72), and the measured bearing angle is used in the machine vision system (78) for searching for the silhouette of the fish in the captured image [correction algorithms can be generated for the following external variables: light beam divergence…the distance between the light sources and the investigated specimens/sample,|0055].
[See Motivation in claim 1]

Re. Claim 16, Beck does not distinctly disclose:
wherein the target region bounded by a field of view of the camera (52) and by said predetermined distance range is illuminated from above and below with light of different intensities and/or spectral compositions.
However in the same field of endeavor Robitaille discloses:
wherein the target region bounded by a field of view of the camera (52) and by said predetermined distance range is illuminated from above and below with light of different intensities and/or spectral compositions [More accurate results can be obtained by using wavelengths which react more specifically to the organisms, or the medium in the sample 11. For instance the wavelengths of red and blue will react differently in the water medium and can be used to obtain satisfactory results. |0046. 0072].
[See Motivation in claim 1]

Re. Claim 17, Beck discloses:
wherein a step of detecting the presence of external fish parasites at a given location on the fish includes distinguishing whether said given location is in a top side region (90) or a bottom side region (92) of the fish [three separate logic systems also, working independently of each other and illuminating the fish from all sides when passing through.|0025].

Re. Claim 19, This Claim is interpreted and rejected for the same reason set forth in claim 6.
Allowable Subject Matter
Claims 7-10, 12,18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488